UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 28, 2011 Date of reporting period:May 31, 2010 Item 1. Schedule of Investments. Alternative Strategies Mutual Fund Schedule of Investments May 31, 2010 (Unaudited) Shares Value COMMON STOCKS - 35.31% Administrative and Support Services - 0.57% Manpower, Inc. $ Paychex, Inc. Ambulatory Health Care Services - 0.18% Davita, Inc. (a) Beverage and Tobacco Product Manufacturing - 1.99% Altria Group, Inc. British American Tobacco PLC - ADR Cia Cervecerias Unidas SA - ADR Coca-Cola Co. Constellation Brands, Inc. (a) Diageo PLC - ADR Loews Corporation Molson Coors Brewing Co. Reynolds American, Inc. Broadcasting (except Internet) - 0.12% Grupo Televisa SA - ADR Building Material and Garden Equipment and Supplies Dealers - 0.31% Lowe's Companies, Inc. Chemical Manufacturing - 1.03% Bristol-Myers Squibb Co. EI du Pont de Nemours & Company Novartis AG - ADR Sanofi-Aventis SA - ADR Teva Pharmaceutical Industries Ltd. - ADR Computer and Electronic Product Manufacturing - 2.29% Dell, Inc. (a) L-3 Communications Holdings, Inc. Lexmark International, Inc. (a) LG Display Co., Ltd. - ADR Nokia OYJ - ADR Northrop Grumman Corp. NVIDIA Corp. (a) Raytheon Co. Research In Motion Ltd. (a) Sony Corp. - ADR Taiwan Semiconductor Manufacturing Co., Ltd. - ADR Construction of Buildings - 0.12% Desarrolladora Homex SAB de CV - ADR (a) Credit Intermediation and Related Activities - 3.61% ABSA Group Ltd. - ADR Banco Bilbao Vizcaya Argentaria SA - ADR Banco Latinoamericano de Comercio Exterior SA Banco Santander SA - ADR The Bank Holdings, Inc. (a) Bank Mandiri Tbk PT - ADR Barclays PLC - ADR BB&T Corp. China Construction Bank Corp. - ADR Citigroup, Inc. (a) Commercial International Bank Egypt SAE - ADR Credicorp Ltd. Credit Suisse Group AG - ADR Fifth Third Bancorp Grupo Financiero Banorte SAB de CV - ADR ICICI Bank Ltd. - ADR Industrial & Commercial Bank of China - ADR (a) Malayan Banking Bhd. - ADR Meritor Savings Bank (a) Regions Financial Corporation Shinhan Financial Group Co., Ltd. - ADR SunTrust Banks, Inc. Electrical Equipment, Appliance, and Component Manufacturing - 0.12% Harbin Electric, Inc. (a) Fabricated Metal Product Manufacturing - 0.09% Cameron International Corp. (a) Food and Beverage Stores - 0.46% Kroger Co. Safeway, Inc. Food Manufacturing - 0.69% Archer-Daniels-Midland Co. JM Smucker Co. Zhongpin, Inc. (a) Food Services and Drinking Places - 0.40% Starbucks Corp. Forestry and Logging - 0.10% Weyerhaeuser Co. Funds, Trusts, and Other Financial Vehicles - 0.22% Taiwan Fund, Inc. (a) General Merchandise Stores - 0.92% Costco Wholesale Corporation JC Penney Company, Inc. Macy's, Inc. Sears Holdings Corp. (a) Health and Personal Care Stores - 0.60% McKesson Corporation Medco Health Solutions, Inc. (a) Heavy and Civil Engineering Construction - 0.61% Aveng Ltd. - ADR (a) Chicago Bridge & Iron Company NV (a) Fluor Corporation Insurance Carriers and Related Activities - 3.32% Aflac, Inc. (a) Allstate Corp. American International Group, Inc. (a) Berkshire Hathaway Inc. (a) Chubb Corp. Fidelity National Financial, Inc. Humana, Inc. (a) ING Groep NV - ADR (a) Prudential Financial, Inc. Travelers Companies, Inc. UnitedHealth Group, Inc. Unum Group WellPoint, Inc. (a) Machinery Manufacturing - 0.14% Pitney Bowes, Inc. Management of Companies and Enterprises - 0.26% Genting Bhd. - ADR (a) Goldman Sachs Group, Inc. Merchant Wholesalers, Nondurable Goods - 0.74% AmerisourceBergen Corp. Cardinal Health, Inc. Sysco Corp. Mining (except Oil and Gas) - 2.03% BHP Billiton Ltd. - ADR Cia de Minas Buenaventura SA - ADR Gold Fields Ltd. - ADR Harmony Gold Mining Co., Ltd. - ADR Peabody Energy Corp. St Andrew Goldfields Ltd. (a) Thompson Creek Metals Co., Inc. (a) Vale SA - ADR Yanzhou Coal Mining Co., Ltd. - ADR Motion Picture and Sound Recording Industries - 0.47% Time Warner, Inc. Nonmetallic Mineral Product Manufacturing - 0.10% Pretoria Portland Cement Co., Ltd. - ADR Oil and Gas Extraction - 1.37% Canadian Natural Resource Ltd. CNOOC Ltd. - ADR Marathon Oil Corp. PetroChina Co., Ltd. - ADR PTT Exploration & Production PLC - ADR Sasol Ltd. - ADR Southwestern Energy Co. (a) Total SA - ADR Paper Manufacturing - 0.10% Kimberly-Clark de Mexico SAB de CV - ADR Petroleum and Coal Products Manufacturing - 2.87% Chevron Corporation China Petroleum & Chemical Corp. - ADR ConocoPhillips ENI SPA - ADR Exxon Mobil Corporation Hess Corp. Sunoco, Inc. Valero Energy Corporation Primary Metal Manufacturing - 0.59% Aluminum Corp. of China Ltd. - ADR (a) POSCO - ADR Tenaris SA - ADR Ternium SA - ADR (a) Usinas Siderurgicas de Minas Gerais SA - ADR Professional, Scientific, and Technical Services - 1.00% Celgene Corp. (a) Cognizant Technology Solutions Group (a) Computer Sciences Corp. (a) Infosys Technologies Ltd. - ADR Publishing Industries (except Internet) - 0.83% Intuit Inc. (a) Microsoft Corp. News Corp. News Corp. SAP AG - ADR Rail Transportation - 0.30% CSX Corp. Guangshen Railway Co., Ltd. - ADR Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.65% CME Group, Inc. Deutsche Bank AG NASDAQ OMX Group, Inc. (a) Support Activities for Mining - 0.38% Gazprom OAO - ADR (a) Telecommunications - 2.70% Advanced Info Service PCL - ADR America Movil SAB de CV - ADR AT&T, Inc. China Mobile Limited - ADR DIRECTV, Inc. (a) Millicom International Cellular SA Orascom Telecom Holding SAE - ADR Philippine Long Distance Telephone Co. - ADR Telefonica SA - ADR Telekomunikacja Polska SA - ADR Time Warner Cable, Inc. Verizon Communications, Inc. Transportation Equipment Manufacturing - 1.16% Boeing Co. Empresa Brasileira de Aeronautica SA - ADR General Dynamics Corp. Lockheed Martin Corp. United Technologies Corp. Utilities - 1.86% Ameren Corp. Cia de Saneamento Basico do Estado de Sao Paulo - ADR Edison International Enersis SA - ADR Entergy Corp. Exelon Corp. NRG Energy, Inc. (a) Siemens AG - ADR Wholesale Electronic Markets and Agents and Brokers - 0.01% General Metals Corp. (a) TOTAL COMMON STOCKS (Cost $11,750,764) $ CONVERTIBLE PREFERRED STOCKS - 0.49% Food Manufacturing - 0.25% Bunge Limited Oil and Gas Extraction - 0.24% Chesapeake Energy Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $186,367) $ PREFERRED STOCKS - 0.41% Oil and Gas Extraction - 0.19% Petroleo Brasileiro SA Telecommunications - 0.09% Vivo Participacoes SA Utilities - 0.13% Cia Paranaense de Energia TOTAL PREFERRED STOCKS (Cost $162,823) $ Principal Amount Value CONVERTIBLE BONDS - 14.31% Broadcasting (except Internet) - 0.50% Central European Media Enterprises Ltd. 3.500%, 03/15/2013 Chemical Manufacturing - 0.89% Amylin Pharmaceuticals, Inc. 3.000%, 06/15/2014 Mylan, Inc. 3.750%, 09/15/2015 Computer and Electronic Product Manufacturing - 0.89% Comtech Telecommunications Corp. 3.000%, 05/01/2029 SunPower Corp. 1.250%, 02/15/2027 Credit Intermediation and Related Activities - 0.29% AmeriCredit Corp. 2.125%, 09/15/2013 Data Processing, Hosting and Related Services - 0.62% DST Systems Inc. 4.125%, 08/15/2023 Electrical Equipment, Appliance, and Component Manufacturing - 0.88% General Cable Corp. 4.500%, 11/15/2029 Greatbatch, Inc. 2.250%, 06/15/2013 Funds, Trusts, and Other Financial Vehicles - 0.29% ProLogis 3.250%, 03/15/2015 Insurance Carriers and Related Activities - 0.29% Molina Healthcare, Inc. 3.750%, 10/01/2014 Merchant Wholesalers, Durable Goods - 0.38% Henry Schein, Inc. 3.000%, 08/15/2034 Mining (except Oil and Gas) - 0.39% Massey Energy Co. 3.250%, 08/01/2015 Miscellaneous Manufacturing - 0.48% Kinetic Concepts, Inc. 3.250%, 04/15/2015 Motion Picture and Sound Recording Industries - 0.63% Rovi Corp. 2.625%, 03/15/2040 Nonstore Retailers - 0.54% Sotheby's 3.125%, 06/15/2013 Plastics and Rubber Products Manufacturing - 0.29% GenCorp, Inc. 2.250%, 11/15/2024 Primary Metal Manufacturing - 0.57% Sterlite Industries India Ltd. 4.000%, 10/30/2014 Publishing Industries (except Internet) - 0.79% Concur Technologies, Inc. 2.500%, 04/15/2015 CSG Systems International, Inc. 3.000%, 03/01/2017 Real Estate - 0.83% Corporate Office Properties LP 3.500%, 09/15/2026 Forest City Enterprises, Inc. 5.000%, 10/15/2016 Support Activities for Mining - 1.46% Exterran Energy Corp. 4.750%, 01/15/2014 Global Industries Ltd. 2.750%, 08/01/2027 Helix Energy Solutions Group, Inc. 3.250%, 12/15/2025 SESI LLC 1.500%, 12/15/2026 Telecommunications - 0.98% Equinix, Inc. 4.750%, 06/15/2016 NII Holdings, Inc. 3.125%, 06/15/2012 Transportation Equipment Manufacturing - 1.04% BorgWarner, Inc. 3.500%, 04/15/2012 Ford Motor Company 4.250%, 11/15/2016 Waste Management and Remediation Services - 0.48% Covanta Holding Corp. 3.250%, 06/01/2014 Water Transportation - 0.80% DryShips, Inc. 5.000%, 12/01/2014 Hornbeck Offshore Services Inc. 1.625%, 11/15/2026 TOTAL CONVERTIBLE BONDS (Cost $4,684,944) $ CORPORATE BONDS - 4.83% Broadcasting (except Internet) - 0.66% Liberty Media Corp. 3.125%, 03/30/2023 Executive, Legislative, and Other General Government Support - 1.23% City Of Buenos Aires 12.500%, 04/06/2015 Funds, Trusts, and Other Financial Vehicles - 1.28% Bumi Capital Pte Ltd. 12.000%, 11/10/2016 Securities, Commodity Contracts, and Other Financial Investments and Related Activities - 0.59% Knight Capital Group, Inc. 3.500%, 03/15/2015 Telecommunications - 1.07% Axtel SAB de CV 9.000%, 09/22/2019 TOTAL CORPORATE BONDS (Cost $1,612,649) $ EXCHANGE TRADED FUNDS - 19.28% Industrial Select Sector SPDR Fund iShares MSCI Brazil Index Fund iShares MSCI Chile Investable Market Index Fund iShares MSCI EAFE Index Fund iShares MSCI Emerging Markets Eastern Europe Index Fund (a) iShares MSCI Emerging Markets Index Fund iShares MSCI Malaysia Index Fund iShares MSCI Mexico Investable Market Index Fund iShares MSCI South Africa Index Fund iShares MSCI South Korea Index Fund iShares MSCI Taiwan Index Fund iShares MSCI Turkey Index Fund iShares Nasdaq Biotechnology Index Fund (a) Korea Fund, Inc. (a) Market Vectors - Gold Miners ETF Market Vectors - Russia ETF PowerShares DB US Dollar Index Bullish Fund (a) ProShares UltraShort FTSE/Xinhua China 25 (a) SPDR S&P China ETF SPDR S&P Emerging Middle East & Africa ETF Technology Select Sector SPDR Fund Utilities Select Sector SPDR Fund TOTAL EXCHANGE TRADED FUNDS (Cost $6,211,929) $ US GOVERNMENT NOTE/BONDS - 17.66% United States Treasury Inflation Indexed Bonds 1.250%, 04/15/2014 $ 1.375%, 01/15/2020 2.375%, 01/15/2025 TOTAL US GOVERNMENT NOTE/BONDS (Cost $5,636,928) $ Contracts Value PURCHASED OPTIONS - 0.00% Cocoa Future Expiration: June, 2010, Exercise Price: $3,000.000 1 Copper LME Expiration: July, 2010, Exercise Price: $10,000.000 1 34 TOTAL PURCHASED OPTIONS (Cost $3,179) $ MUTUAL FUNDS - 0.83% Funds, Trusts, and Other Financial Vehicles - 0.83% Aberdeen Indonesia Fund, Inc. China Fund, Inc. Greater China Fund, Inc. India Fund, Inc. (a) Thai Fund, Inc. TOTAL MUTUAL FUNDS (Cost $287,347) $ Principal Amount Value SHORT TERM INVESTMENTS - 6.99% Fidelity Money Market Portfolio $ $ TOTAL SHORT TERM INVESTMENTS (Cost $2,241,615) $ Total Investments(Cost $32,778,545) - 100.11% $ Liabilities in Excess of Other Assets - (0.11)% ) TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. The cost basis of investments for federal income tax purposes at May 31, 2010 was as follows*: Cost of investments $ Gross unrealized appreciation on futures Gross unrealized appreciation on investments Gross unrealized appreciation on short positions Gross unrealized appreciation on written options Gross unrealized depreciation on investments Gross unrealized depreciation on short positions Gross unrealized depreciation on futures Net unrealized depreciation $ *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section of the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at May 31, 2010 (Unaudited) Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments.) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used, as of May 31, 2010, in valuing the Fund’s investments carried at fair value: Description Level 1 Level 2 Level 3 Total Equity Accommodation and Food Services $ — $ Administrative Support, Waste Management — Agriculture, Forestry, and Hunting — Construction — Finance & Insurance — Health Care and Social Assistance — Information — Management of Companies and Enterprises — Manufacturing — Mining — Professional, Scientific, and Techincal Services — Retail Trade — Transportation and Warehousing — Utilities — Wholesale Trade — Total Equity — Fixed Income US Government Note/Bonds — — Corporated Bonds — — Convertible Bonds — — Total Fixed Income — — Options Purchased Options — — Total Options — — Short-Term Investments — — Total Investment in Securities — Other Financial Instruments* $ — — $ * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, written options, and securities held short which are valued at the unrealized appreciation / depreciation on the instrument. Disclosures About Derivative Instruments and Hedging Activities. (Unaudited) The fair value of derivative instruments as reported within this Schedule of Investments as of May 31, 2010 was as follows: Derivatives not accounted for as hedging instruments Fair Value Purchased Options $ Written Options Futures Contracts Total $ The Effect of Derivative Instruments on income for the period March 1, 2009 through May 31, 2010 was as follows: Amount of Realized Gain or (Loss) on Derivatives Recognized in Income Derivatives not accounted for Period March 1, as hedging instruments 2010 through May 31, 2010 Futures Contracts ) Total $ ) Change in Unrealized Appreciation or (Depreciation) on Derivatives Recognized in Income Derivatives not accounted for Period March 1, as hedging instruments 2010 through May 31, 2010 Purchased Options ) Written Options Futures Contracts Total $ Alternative Strategies Mutual Fund Schedule of Securities Sold Short May 31, 2010 (Unaudited) 3M Co. $ Abbott Laboratories Adobe Systems, Inc. Amazon.com, Inc. American Express Co. AmeriCredit Corp. Amgen, Inc. Anadarko Petetroleum Corp. AOL, Inc. Apache Corp. Apple, Inc. Aqua America, Inc. BlackRock, Inc. BorgWarner, Inc. Bunge Limited Carnival Corp. Chesapeake Energy Corp. Cisco Systems, Inc. Citrix Systems, Inc. Colgate-Palmolive Co. Comtech Telecommunications Corp. Concur Technologies, Inc. Consumer Discretionary Select Sector SPDR Fund Corning, Inc. Covanta Holding Corp. CSG Systems International, Inc. CVS Caremark Corporation Danaher Corporation The Dow Chemical Company DryShips, Inc. DST Systems Inc. EMC Corporation Energy Select Sector SPDR Fund EOG Resources, Inc. Equinix, Inc. Equity Residential Express Scripts, Inc. Ford Motor Company Forest City Enterprises, Inc. Fortune Brands, Inc. General Cable Corp. General Electric Co. Gilead Sciences, Inc. Global Industries Ltd. Google, Inc. Greatbatch, Inc. Halliburton Co. Henry Schein, Inc. Hewlett-Packard Co. Hornbeck Offshore Services Inc. Industrial Select Sector SPDR Fund Intel Corp. International Business Machines Corp. Johnson & Johnson Kinetic Concepts, Inc. Knight Capital Group, Inc. Massey Energy Co. Mastercard, Inc. Materials Select Sector SPDR Fund McDonald's Corporation Medtronic, Inc. Merck & Co., Inc. MetLife, Inc. Molina Healthcare, Inc. Mylan, Inc. Newmont Mining Corp. NIKE, Inc. Occidental Petroleum Corporation Oracle Corp. PepsiCo, Inc. Pfizer, Inc. Philip Morris International, Inc. Praxair, Inc. Procter & Gamble Co. Public Storage QUALCOMM, Inc. Rovi Corp. Schlumberger Ltd. Simon Property Group Inc. Sotheby's Southern Union Co. Southwest Airlines Co. SPDR S&P rust Sterlite Industries India Ltd. - ADR Stryker Corp. T. Rowe Price Group, Inc. Target Corp. Time Warner Cable, Inc. Time Warner, Inc. Visa, Inc. VMware, Inc. Vornado Realty Trust Wal-Mart Stores, Inc. Wells Fargo & Company Yahoo!, Inc. Total Securities Sold Short(Proceeds $8,551,829) $ Alternative Strategies Mutual Fund Schedule of Options Written May 31, 2010 (Unaudited) Contracts Value CALL OPTIONS Copper LME Option July 10C 7500 Expiration: July, 2010, Exercise Price: $7,500.00 1 $ PUT OPTIONS Natural Gas Option July 10P 678 Expiration: June, 2010, Exercise Price: $3.750 2 Total Options Written(Premiums received $7,672) $ Alternative Strategies Mutual Fund Schedule of Open Futures Contracts May 31, 2010 (Unaudited) Number Unrealized of Contracts Contract Settlement Appreciation/ Description Sold Value Month (Depreciation) E-mini MSCI EAFE 14 June-10 ) E-mini MSCI Emerging 43 June-10 ) Natural Gas 1 October-10 ) US 10 Year Note 68 September-10 US Long Bond 1 September-10 Total Futures Contracts Sold $ $ ) Number Unrealized of Contracts Contract Settlement Appreciation/ Description Purchased Value Month (Depreciation) Corn 21 July-10 ) Cocoa 1 July-10 ) WTI Crude 6 July-10 Gold 100 oz. 3 August-10 Copper 9 July-10 ) Natural Gas 1 January-11 ) S&P 500 E-mini 27 June-10 ) NASDAQ 100 E-mini 40 June-10 ) Total Futures Contracts Purchased $ $ ) Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Trust for Professional Managers By/s/ Joseph Neuberger Joseph Neuberger, President DateJuly22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By/s/ Joseph Neuberger Joseph Neuberger, President DateJuly22, 2010 By/s/ John Buckel John Buckel, Treasurer DateJuly22, 2010
